Citation Nr: 0200230	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  00-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the February 1999 reduction of the disability 
evaluation for the veteran's prostate cancer from 100 to 20 
percent was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from September 1953 to January 
1959 and from February 1959 to October 1983.  In August 1998, 
the St. Petersburg, Florida, Regional Office (RO) proposed to 
reduce the evaluation for the veteran's prostate cancer from 
100 percent to 20 percent.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 RO decision which effectuated 
the proposed reduction as of June 1, 1999.  In March 2001, 
the RO increased the evaluation for the veteran's prostate 
cancer from 20 to 40 percent and effectuated the award as of 
June 1, 1999.  The veteran is represented by the Disabled 
American Veterans in the instant appeal.  

The veteran may have submitted an informal claim of 
entitlement to service connection for loss of use of a 
creative organ.  It appears that the RO has not had an 
opportunity to act upon the claim.  Absent an adjudication, a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Acting Member of the Board cannot 
have jurisdiction of the issue.  38 C.F.R. § 19.13 (2001).  
The United States Court of Appeals for Veterans Claims 
(Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2001).  


REMAND

In reviewing the report of the January 2001 VA examination 
for compensation purposes, the Board observes that the 
examiner stated that while the veteran's prostate-specific 
antigen (PSA) was "within normal ranges," it was "slowly 
increasing which may be an indication for reoccurrence or 
spread of" the veteran's prostate cancer.  The report of the 
specific laboratory testing is not of record.  In reviewing a 
similar factual scenario, the Court has held that the VA 
should obtain all relevant VA and private treatment records 
which could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his prostate disability 
since 1998 including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact the identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  
2.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran after June 
2000 be forwarded for incorporation into 
the record.  

3.  The RO should then forward the 
veteran's claims file to the physician 
who conducted the January 2001 VA 
examination for compensation purposes.  
The physician should be requested to 
report the veteran's January 2001 PSA 
level and to specifically state whether 
there has been a reoccurrence or 
metastasis of the veteran's prostate 
cancer.  If the examining physician is 
unable to answer either question from the 
January 2001 clinical findings or is no 
longer employed by the VA, the veteran 
should be scheduled for an additional 
evaluation by a different physician.

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

5.  The RO should then readjudicate the 
issue of whether the February 1999 
reduction of the disability evaluation 
for the veteran's prostate cancer from 
100 to 20 percent was proper.  If the 
claim is denied, the veteran and his 
accredited representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2001) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claim.  



		
	
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  

